Citation Nr: 0209635	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  97-17 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death, to include as a result of 
exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1970, to include service in the Republic of Vietnam.  
The appellant is the veteran's widow. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The appellant testified at an RO 
hearing in November 1997.

In an October 1999 decision, following a March 1999 Board 
remand and further adjudication by the RO, the Board 
determined that the appellant had submitted new and material 
evidence and reopened the appellant's claim but denied it on 
the merits.    

The appellant appealed the Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  On 
January 26, 2001, the Court vacated the October 1999 Board 
decision and remanded the case to the Board for 
readjudication and further development, if necessary, 
consistent with the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001). 



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  In an August 1994 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death; the appellant was informed 
of this decision the next month but did not respond within 
one year of such notification.

3.  Evidence added to the record since the August 1994 rating 
decision is new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself of in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the appellant's claim.   

4.  The veteran died in June 1977.  The cause of death was 
noted as "carcinomatosis - colon - respiratory failure."

5.  The record is silent for evidence or opinion that the 
veteran's colon cancer had its onset during service or within 
one year of his discharge from service.  

6.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and service, to include 
exposure to Agent Orange.



CONCLUSIONS OF LAW

1.  The August 1994 rating decision, denying service 
connection for cause of the veteran's death, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  New and material evidence has been received since the 
August 1994 rating decision sufficient to reopen the 
appellant's claim for service connection for cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).   

3.  A claimed service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the VCAA and the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA) were 
enacted and became effective.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  The VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and provides that VA will notify the 
claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  VA has also revised the provisions of 38 C.F.R. § 
3.159 in view of the VCAA statutory changes.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  As 
the appellant's claim to reopen was received prior to August 
29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

The VEBEA, in pertinent part, provides a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era and modified the circumstances under 
which certain diseases manifest to a compensable degree after 
discharge by Vietnam Era veterans would be considered service 
connected, even in the absence of evidence of such disease in 
service.  Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991) and the provisions of the VEBEA 
provides a presumption of exposure to herbicides for all 
veterans who service in Vietnam during the Vietnam Era, they 
are, therefore, applicable law under the holding in Karnas.  
38 U.S.C.A. § 5107 (West Supp. 2001).  

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether to 
reopen her claim for service connection for cause of the 
veteran's death and, if reopened, to decide the question of 
service connection on the merits as the RO has complied with 
the notice and duty to assist provisions of the VCAA.  See 
generally Quartuccio v. Principi, No. 01-997, 2002 U.S. App. 
Vet. Claims LEXIS 443 (June 19, 2002) (the VA's duties 
include providing a specific explanation of the type of 
evidence necessary to substantiate the claimant's claim and a 
description of which portion of that evidence (if any) was to 
be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).  In this regard, the Board 
notes that collectively, in a February 1997 statement of the 
case, supplemental statements of the case issued in December 
1997, February and May 1998, and April 1999, the hearing 
officer's statements, and court pleadings, VA has advised the 
appellant of the information needed to reopen and to 
substantiate her service-connection claim for cause of the 
veteran's death.  The appellant was advised that she needed 
to provide medical evidence showing that the veteran's colon 
cancer was related to service or caused by exposure to Agent 
Orange or that the veteran had lung cancer and that VA would 
obtain all identifiable medical records providing that the 
appellant signed releases, as needed.  In the absence of 
signed releases, the hearing officer specifically informed 
the appellant that it was her responsibility to furnish such 
evidence.  In particular, the Board also observes that the 
hearing officer informed the appellant that the records that 
she had provided showed that the veteran died of colon 
cancer, which was not one of the presumptive diseases linked 
to Agent Orange and that the records also did not show that 
the veteran died of lung cancer and that, if she had such 
records, it was her responsibility to provide them.  The 
ensuing discussion at the RO hearing reveals that the 
appellant had provided all pertinent records but mistakenly 
thought that an infiltrate in the lung cavity and respiratory 
failure meant that the veteran had lung cancer.  The 
appellant admitted that, although the veteran had other 
tumors throughout his body, they were never tested.

With regard to VA's duty to assist, the Board finds that all 
relevant and available service and post-service private 
medical records, pathology reports, and a private physician 
expert opinion have been associated with the claims file.  
The appellant and her representative have been given the 
opportunity to supplement the record.  A transcript of the 
appellant's testimony at an RO hearing and additional 
statements from the appellant and her representative have 
been associated with the claims file.  Furthermore, the Board 
is not aware of the existence of additional relevant evidence 
that could serve to reopen and establish service connection 
for cause of the veteran's death.  Therefore, the Board may 
proceed with its appellate review without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

I.  Factual Background

The veteran served on active duty from December 1968 to 
August 1970, to include service in the Republic of Vietnam 
during the Vietnam Era.  The veteran's service entrance and 
separation examinations are negative for any findings of 
cancer, a colon disorder, or a lung disorder.  

Private clinical records indicate in November 1976, the 
veteran underwent a resection of a transverse colon lesion 
receiving a colocolostomy.  A pathology report of the bowel 
and liver found a mucus-producing adenocarcinoma of the 
colon, infiltrating muscularis and serosa with metastasis to 
omentum and regional lymph nodes.  The liver showed no 
evidence of metastasis.  A pathology report of the 
preperitoneal fat demonstrated metastatic adenocarcinoma.  
The pathologist noted that the origin of the tumor was 
probably the colon.  The final diagnoses were carcinomatosis 
and partial colon obstruction secondary to carcinomatosis.

Additional private clinical records show in May 1977, the 
veteran complained of progressive abdominal extension, 
abdominal cramping pain, and absent bowel movements.  The 
diagnosis was bowel obstruction secondary to recurrent 
carcinoma.  An X-ray of the abdomen revealed multiple 
osteolytic bone lesions compatible with metastatic disease.  
An extra pleural, soft tissue mass was shown in the region of 
the left axilla.  A May 28, 1977 chest X-ray showed multiple 
areas of lytic bone destruction involving the scapulas and 
multiple ribs with associated soft tissue masses projecting 
into the lung.  No definite pulmonary metastases were seen 
and the lungs were free of infiltrates.  The veteran 
underwent a cecostomy and loop ileostomy.  Extensive cancer 
of the colon was found, with obstruction of the rectum 
secondary to pelvic metastasis, obstruction of the transverse 
colon, recurrent tumor and infiltrates of the appendix and 
cecal valve obstruction.  Another chest X-ray done on May 30, 
1977 noted pleural metastases on the left and metastatic 
disease to the left lateral rib cage, noted as unchanged from 
the previous X-ray.  There was an infiltrate in the left 
upper lung, also noted as unchanged from the previous X-ray.  
Metastatic disease to the right fifth posterior rib was 
indicated.  Postoperatively, the veteran developed pulmonary 
atelectasis and generalized anasarca.  The final hospital 
report shows a diagnosis of bowel obstruction secondary to 
recurrent carcinoma of the colon.  He died the first week of 
June 1977.  The death certificate lists the immediate cause 
of death as "carcinomatosis - colon - respiratory failure."  
The duration was noted as four months.  An autopsy was not 
performed.

A report from the Vice Chancellor for Health Affairs, and 
Dean of the School of Medicine for the University of 
Mississippi Medical Center, A. W. C., M.D., dated in February 
1998, to the appellant's congressman is part of the record.  
Dr. A. W. C. stated that he had reviewed several radiology 
reports and based on that information concluded that the 
veteran:

had carcinoma of the colon (colon cancer) 
and this in turn had spread 
(metastasized) to a number of regions of 
the body, including the chest wall and 
many areas of bone in the chest region.  
The copy of the death certificate 
indicates respiratory failure along with 
colon cancer and metastatic disease from 
the colon cancer as the causes of death.  
Again, I have no medical records to show 
the extent of lung involvement, but there 
evidently was some based upon the death 
certificate.

Without a complete review of the medical 
records, I am unable to give a final and 
specific opinion about this case.  
However, colon cancer commonly spreads to 
a number of organs throughout the body 
including the liver and the lungs.  It 
would certainly stand to reason that this 
was the cause of [the veteran's] death; 
however, that cannot be definitely stated 
on the basis of the records you have 
provided me.

On another note, I am unaware of any 
relationship to Agent Orange and colon 
cancer.  The code of federal regulations 
which you enclosed with your letter also 
does not indicate any relationship 
between colon cancer and various types of 
herbicides, including Agent Orange.

The appellant testified at a personal hearing at the RO in 
November 1997, that when the veteran return home from 
service, he stated that he did not feel right.  He complained 
of being chilled, dizziness, and shortness of breath.  In 
1976, the veteran complained of tenderness above his navel.  
The appellant stated that the doctor thought it was a hernia, 
but found cancer.  She stated that a barium enema was 
performed and a tumor in the transverse part of the colon was 
found.  The appellant testified that the tumor was removed 
and, after the procedure, the doctor told her that the 
veteran was "full of cancer" and "had been exposed to some 
type of toxic chemical."  She further stated that the doctor 
asked if the veteran had served in Vietnam, as he was a 
military doctor and had seen this "kind of thing before."  
The appellant indicated that when the veteran was dying, his 
breath was short.  She stated that the doctor told her "that 
the cancers that are in his lungs are causing the problem 
with his breathing."

II.  Analysis

A.  New and Material Claims

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for cause 
of the veteran's death, to include as secondary to exposure 
to Agent Orange.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for cause of the veteran's 
death, in a September 1991 rating decision, noting that the 
veteran had not filed a claim for service connection during 
his lifetime, his service medical records show no treatment 
for any condition, he had no service-connected disabilities, 
his death certificate shows the cause of death as "carcinoma 
- colon - respiratory failure," and his cancer was not 
incurred in, or diagnosed within one year of, service.  By a 
letter dated September 6, 1991, the appellant was notified of 
the RO's action and was advised of her appellate rights, but 
no appeal was initiated within one year of the notification.  
In an August 1994 rating decision, the RO denied service 
connection for cause of the veteran's death due to exposure 
to Agent Orange.  The RO noted that the veteran did serve in 
the Republic of Vietnam from August 19, 1969 to August 17, 
1970 but that his service medical records were negative for 
any chronic diseases.  During his lifetime, the veteran was 
not service connected for any disability.  Even though the 
appellant claimed the veteran's cancer was associated with 
chloracne, chloracne was not shown by the evidence.  The RO 
concluded that presumption of service connection due to 
exposure to Agent Orange was not warranted under 38 C.F.R. 
§ 3.309.  By a letter dated in August 1994, the appellant was 
notified of the RO's action and was advised of her appellate 
rights, but no appeal was perfected within one year of 
notification.  

In July 1996, the appellant sought to reopen her claim for 
service connection for cause of the veteran's death.  In an 
August 1996 rating decision, the subject of this appeal, the 
RO again denied the appellant's claim on the merits.  The 
appellant was notified of this decision and was advised of 
her appellate rights in August 1996 and she perfected an 
appeal within one year of notification.  After a March 1999 
Board remand, in an April 1999 supplemental statement of the 
case, the RO determined that new and material evidence 
adequate to reopen the claim for service connection for cause 
of the veteran's death had been submitted but that there was 
no evidence to establish service connection for cause of the 
veteran's death from colon cancer.  The appellant was 
notified of this determination in April 1999.

Since the appellant did not perfect an appeal of the 
September 1991 and August 1994 RO decisions, they became 
final and are not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.1103 (2001).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  The 
second step becomes applicable only when the preceding step 
is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  The Board has reviewed all 
the evidence of record, and for the reasons and bases set 
forth below concludes that new and material evidence has been 
received to reopen the appellant's claim for service 
connection for cause of the veteran's death.  See 38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).

The appellant contends that the veteran's death was due to 
exposure to Agent Orange.

It is possible for a change in the statutory provisions to 
constitute new and material evidence.  Under a line of cases 
including Spencer v. Brown, 17 F.3d. 368, 371-2 (1994), 
Routen v. West, 142 F.3d 1434, 1141-42 (Fed. Cir. 1998), 
Boggs v. West, 11 Vet. App. 334, 342 (1998), and Anglin v. 
West, 11 Vet. App. 361, 368 (1998), a statutory change or new 
VA regulation may create a new basis for entitlement or a new 
cause of action.  As noted earlier, the Board observes that 
Congress has revised the Agent Orange statutory provisions 
since the RO's August 1994 decision.  But, even taking the 
VEBEA changes in the Agent Orange provisions into 
consideration, the Board observes that the RO had already 
conceded that the veteran served during the Vietnam Era and 
had been exposed to Agent Orange but also had noted that 
colon cancer still is not part of the list of disabilities 
that can be presumptively service-connected based on exposure 
to Agent Orange.  Moreover, even though the appellant claims 
that the veteran had lung cancer since he died of respiratory 
failure, there is no competent medical evidence of lung 
cancer in the record.  See 38 U.S.C. § 1112 (West Supp. 
2001); 38 C.F.R. §§  3.307, 3.309 (2001).  Accordingly, 
changes in the statutory provisions since 1994 do not avail 
the appellant.

The evidence presented or secured since the last final denial 
of this claim in August 1994 consists of private medical 
records, a private expert medical opinion, and testimony of 
the appellant at a personal hearing conducted at the RO in 
November 1997.  The Board finds that the private medical 
records and expert medical opinion bear directly or 
substantially on the specific matter and are so significant 
that they must be considered to fairly decide the merits of 
the claim.  Accordingly, the appellant's claim of entitlement 
to service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

B.  Service Connection for the Cause of the Veteran's Death

The appellant's principal argument is that the cause of the 
veteran's death was due to exposure to Agent Orange while 
serving in Vietnam.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001). That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
malignant tumors, will be presumed to be related to service 
if manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
(from January 9, 1962 to May 7, 1975), and has one of the 
following diseases, that disease shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no record of evidence of such 
disease during the period of such service.  The diseases are 
Non-Hodgkin's lymphoma, Hodgkin's disease; multiple myeloma; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  The diseases listed above 
must become manifest to a degree of 10 percent or more at any 
time after service.  The VEBEA also provides for presumptive 
service connection for chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy, but they must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  Id. 

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 
38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2001); Ruiz v. Gober, 10 Vet. App. 
352 (1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Board has carefully considered the merits of the 
appellant's contentions, and the medical evidence in support, 
in weighing the evidence for and against her claim.  However, 
for the following reasons, the Board concludes that 
entitlement to service connection for the cause of the 
veteran's death is not warranted.

At the time of his death, service connection had not been 
established for any disability.  The appellant argues that 
the veteran's exposure to Agent Orange while in Vietnam 
resulted in the development of the cancer that caused the 
veteran's death.  It is her contention that the veteran died 
not only of colon cancer, but also of lung cancer, and 
therefore the presumptions of 38 C.F.R. § 3.309(a) apply to 
the veteran's death.  

Although the veteran served in the Republic of Vietnam during 
the Vietnam Era, see 38 C.F.R. § 3.2(f), there is no 
competent medical evidence of record that he had been 
diagnosed with one of the disorders listed under 38 U.S.C. § 
1116(a)(2) or 38 C.F.R. § 3.309(e), and, as such, he was not 
entitled to presumptive service connection for the claimed 
disorders based on Agent Orange exposure.  Instead, the 
evidence of record indicates that the primary cause of the 
veteran's death was colon cancer, not lung cancer.  Unlike 
lung cancer, colon cancer is not one of the listed disorders.  
A May 28, 1997 chest X-ray shows multiple areas of lytic bone 
destruction involving multiple ribs with associated soft 
tissue masses projecting into the lung; but no definite 
pulmonary metastases were seen and the lungs appeared free of 
infiltrate and heart size was normal.  Another chest X-ray 
done two days later was compared with the earlier X-ray and 
showed that the pleural metastases on the left, the 
metastatic disease to the left lateral rib cage, and an 
infiltrate in the left upper lung were all unchanged.  Thus, 
the medical evidence of record does not show that the veteran 
had lung cancer.  Even assuming the veteran had lung cancer, 
the record shows that it would have metastasized from the 
primary colon cancer.  The appellant argues that the death 
certificate supports her argument, indicating that the 
veteran died of not only colon cancer but also of respiratory 
failure.  However, the fact that the veteran died of 
respiratory failure, in and of itself, does not suggest that 
the veteran had lung cancer or, if he did, that his lung 
cancer was primary.  Although the veteran served in the 
Republic of Vietnam during the Vietnam Era, see 38 C.F.R. § 
3.2(f), there is no competent medical evidence of record that 
he has been diagnosed with one of the disorders listed under 
38 U.S.C. § 1116(a)(2) or 38 C.F.R. § 3.309(e), and, as such, 
he is not entitled to presumptive service connection for the 
claimed disorders based on Agent Orange exposure.  Cancer of 
the colon is not included on the list of diseases recognized 
as attributable to Agent Orange exposure.  As the medical 
record indicates that the veteran's terminal cancer's primary 
site was the colon, presumptive service connection for the 
cause of the veteran's death, as due to exposure to Agent 
Orange, is not warranted.

The Board has considered the appellant's assertion that the 
veteran's cancer of the colon and alleged lung cancer was 
related to exposure to Agent Orange.  However, being a 
layperson, she is not competent to give an opinion regarding 
medical causation or diagnosis, and her statements on such 
matters do not establish service connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Notwithstanding the foregoing analysis, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 
1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), do not 
preclude establishment of service connection for the cause of 
the veteran's death with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom Ramey v. 
Gober 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-
61 (1997).  Thus, the appellant could establish service 
connection directly.

However, in this case, there is no evidence of record, to 
include the veteran's service medical records and post-
service medical records, that the veteran's colon cancer was 
incurred in service or within one year after discharge.

As such, the fact remains that there is no competent evidence 
on file linking the cause of the veteran's death to service 
or to any incident of service, despite the appellant's 
assertions that such a causal relationship exists.  In this 
regard, the Board observes that, after a review of selected 
records, Dr. A. W. C. stated that colon cancer commonly 
spreads to a number of organs throughout the body including 
the liver and the lungs, but could not opine that this was 
the cause of the veteran's death.  Dr. A. W. C. also added 
that he was unaware of any relationship to Agent Orange and 
colon cancer.  As there is no competent medical evidence 
which provides the required nexus between military service 
and colon cancer, service connection for the cause of the 
veteran's death, is not warranted.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death has been submitted and the claim is reopened.

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to Agent 
Orange, is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

